


Exhibit 10.12










CONFIDENTIAL


August 31, 2011




Dear Jerry:


It has been a real pleasure discussing with you the opportunities ahead for
TigerLogic Corporation (the “Company”). We believe that you have the background
and experience that we need to help us grow in our new directions, and we are
pleased to offer you a position with the Company as Senior Vice President of
Corporate and Product Development. In that regard, the following are the details
of this offer of employment:


Title


Your title will be Senior Vice President of Corporate and Product Development.
In this position, you will report directly to me.


Base Compensation


Your initial annual base salary with be $200,000, paid in accordance with the
Company's normal payroll procedures and subject to customary withholdings. Your
base salary shall be subject to review, and any adjustment will be a function of
performance, which I will evaluate and which may be subject to approval of the
Compensation Committee of the Board of Directors.


Signing Bonus


Upon your acceptance of this offer letter and effective on your first day of
employment with the Company you will be entitled to receive a one-time signing
bonus in the amount of $24,000. Any annual or other bonuses thereafter shall be
in the sole discretion of the Company and subject to approval of the
Compensation Committee of the Board of Directors.


Stock Options


Subject to the approval of the Board of Directors and to the terms and
conditions of the Company's 2009 Equity Incentive Plan, you will receive
incentive and/or non-qualified stock option to purchase up to 300,000 shares of
the Company's common stock (the “Shares”) at an exercise price equal to the
NASDAQ market price as of the close of the markets on the date of grant, which
will not be any earlier than your first day of employment. Shares subject to
your option will vest over a four-year period, so long as you remain a full-time
employee of the Company, based on the following schedule: i) no Shares shall
vest before the expiration of one year from the vesting commencement date; ii)
25% of the Shares shall vest on the first anniversary of the vesting
commencement date; and iii) thereafter, an additional One Forty-Eighth (1/48th)
of the Shares shall vest on each monthly anniversary of the vesting commencement
date, as more fully described in the Stock Option Agreement governing the terms
of this option which you will be required to sign.


Corporate Transaction, Accelerated Vesting and Related Items






--------------------------------------------------------------------------------




In addition to the vesting schedule as set forth above, in the event you are
terminated as a result of an Involuntary Termination other than for Cause or
Disability within 12 months after a Corporate Transaction, one hundred percent
(100%) of the Shares subject to the above option shall become vested upon the
date of such termination, provided that you sign a general release in a
commercially customary form prescribed by the Company, which releases and
discharges all known and unknown claims that you may have against the Company or
persons and entities affiliated with the Company, and a covenant not to sue or
prosecute any legal action or proceeding based upon such claims. For the
purposes of this paragraph, capitalized terms shall have the following meanings:
A) “Cause” shall mean
(i)    Gross and willful failure to perform services;


(ii)
Conviction of, or a plea of “guilty” or “no contest” to, a felony under the laws
of the United States or any state thereof, if such felony either is work-related
or materially impairs your ability to perform services for the Company;



(iii)
A material breach of fiduciary duty, including fraud, embezzlement, dishonesty
or any intentional action that materially injures the Company as determined in
good faith by the Company's Board of Directors;



(iv)
Death;



(v)
A material breach of the Company's At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement.



In all of the foregoing cases, the Company shall provide written notice to you
indicating in reasonable detail the event or circumstances that constitute Cause
under this Agreement and the Company will provide you with forty-five days to
cure such breach or failure prior to termination for Cause. During such 45-day
cure period, the Company may place you on unpaid leave.
B) “Corporation Transaction” shall mean any of the following transactions:
(i)    a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company (including the capital stock of the Company's
subsidiary corporations);
(iii)    approval by the Company's stockholders of any plan or proposal for the
complete liquidation or dissolution of the Company;
(iv)    any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company's outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger; or


(v)    acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company's outstanding securities, but excluding any such transaction that the
Board of Directors determines in its sole discretion shall not be a Corporate
Transaction.
C) “Disability” shall mean that you physically or mentally are unable regularly
to perform your duties hereunder for a period in excess of sixty (60)
consecutive days or more than ninety (90) days in any consecutive twelve




--------------------------------------------------------------------------------




(12) month period. The Company shall make a good faith determination of whether
you are physically or mentally unable to regularly perform your duties subject
to its review and consideration of any physical and/or mental health information
provided to it by you.
D) “Involuntary Termination” shall mean (i) without your express written
consent, the substantial reduction in your duties or responsibilities relative
to your duties or responsibilities in effect immediately prior to such
reduction; provided, however, that a reduction in duties or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Vice President of Company remains as such following a
Corporate Transaction and is not made the Vice President of the acquiring
corporation) shall not constitute an “Involuntary Termination”; (ii) without
your express written consent, a material reduction by the Company in your base
compensation as in effect immediately prior to such reduction; (iii) without
your express written consent, a material reduction by the Company in the kind or
level of employee benefits package; (iv) without your express written consent,
your relocation to a facility or a location more than 50 miles from your then
present location; (v) any purported termination of you by the Company which is
not effected for death or Disability or for Cause; or (vi) the failure of the
Company to obtain the assumption of the Stock Option Agreement by any
successors.
Benefit Plans
You shall be entitled to participate, to the extent permitted by law, in the
medical insurance plans and other benefits offered by the Company. You should
note that the Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.
COBRA Reimbursement


Upon your termination of employment with the Company for any reason other than
voluntary termination or for Cause (as such term is defined above, but excluding
“Death”), and subject to the execution by you of the above-referenced release of
claims, the Company will pay (directly to the applicable service provider) for
continuation of health care coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), for yourself and any of your
eligible dependents, who are covered under the Company's health care plans at
the time of your termination for a six month period.  We will only pay for those
health care benefits (that is, medical, dental and/or vision) which you and your
eligible dependents, if applicable, are receiving as of the date of your
termination.  Notwithstanding the foregoing, if any such payments would cause
the Company to violate any applicable law, regulation or act in a manner that is
in conflict with any governmental administrative guidance, then the Company
shall promptly cease such payments.


Vacation
You shall also be eligible to receive three weeks of paid time-off per year,
which, if unused, shall accrue in accordance with the Company's standard benefit
policies.
Start Date
Your start date is September 1, 2011.
The Company is excited about your joining and looks forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specific period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause. We request that, in the event of
resignation, you give the Company at least one month's notice. You understand
and agree that neither your job performance nor promotions, commendations,
bonuses or the like from the Company give rise to or in any way serve as the
basis for modification, amendment, or extension, by implication or otherwise, of
your employment with the Company.






--------------------------------------------------------------------------------




Miscellaneous
For purpose of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to the Company within
three (3) business days of your date of hire, or our employment relationship
with you may be terminated.
This Agreement and all benefits due you hereunder shall inure to the benefit of,
and be enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company's understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case.
You agree that you will not enter into any agreements with another entity that
requires you to be an employee or consultant, in name or duties, during your
employment with the Company. Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or become involved during the term
of your employment, nor will you engage in any other activities that conflict
with your obligations to the Company. Similarly, you agree not to bring any
third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.
As a Company employee, you will be expected to abide by Company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company's rules of conduct with are
included in the Company Handbook. As a condition of your employment, you are
also required to sign and comply with the Company's At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company, and non-disclosure of
Company proprietary information. In the event of any dispute or claim relating
to or arising out of your employment relationship, you and the Company agree
that (i) any and all disputes between you and the Company shall be fully and
finally resolved by binding arbitration, (ii) you are waiving any and all rights
to a jury trial but all court remedies will be available in arbitration, (iii)
all disputes shall be resolved by a neutral arbitrator who shall issue a written
opinion, (iv) the arbitration shall provide for adequate discovery, and (v) the
Company shall pay all arbitration fees, excluding attorney fees and legal costs.
Please note that we must receive your signed Agreement before your first day of
employment.


This letter shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of California.


In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this letter shall
continue in full force and effect without such provision. In the event that
there is any conflict between this offer letter and your Stock Option Agreement,
this offer letter will govern.


To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. This letter, along with any agreements relating to proprietary rights
between you and the Company, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements including, but
not limited to, any representation made during your recruitment, interviews or
pre employment negotiations, whether written or oral. This letter, including,
but not limited to, its at-will employment provision, may not be modified or
amended except by a written agreement signed by the Company's Chief Executive
Officer or Chief Financial Officer and you. This offer of employment will
terminate if it is not accepted, signed and returned by September 1, 2011, or
unless otherwise withdrawn by the Company prior to your acceptance.


Jerry, we all look forward to working with you at TigerLogic, and believe that
your contributions will be significant in expanding the Company's new market
opportunities.






--------------------------------------------------------------------------------




Best regards,
/s/ Richard W. Koe
Richard W. Koe
Interim President and CEO




I accept this offer:


/s/ Gerald F. Chew
 
9/1/2011
Gerald F. Chew
 
Date











